Citation Nr: 0509165	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice connected death pension benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied legal 
entitlement to VA nonservice connected death pension 
benefits.  

The appellant contends that she is entitled to nonservice 
connected death pension benefits based on her husband's 
service.  In November 1953, the service department determined 
that the veteran had service from September 1941 to June 1946 
as a member of the Philippine Army inducted into the service 
of the Armed Forces of the United States, including service 
with recognized guerrillas.  This certification revoked the 
veteran's status with the Army of the United States (AUS) 
because his unit had been disbanded prior to July 14, 1942, 
and he was not on active duty as of that date.  A 
recertification in May 1980 shows that the veteran's service 
was from September 1941 to May 1946 and included recognized 
guerrilla service and service with the Regular Philippine 
Army.  

The veteran died in March 2002.  The appellant, the veteran's 
surviving spouse, filed a claim for death benefits in May 
2003.  The RO denied the claim, based on the lack of legal 
entitlement, in a June 2003 rating decision.  The appellant 
filed a notice of disagreement in August 2003 and a statement 
of the case (SOC) was issued in November 2003.  In November, 
the appellant submitted another statement, with a 
Certification of Military Service from the National Personnel 
Records Center, dated in September 2003 which she claims 
shows entitlement to the benefits sought on appeal.  There is 
no indication that the RO considered this evidence prior to 
forwarding it, along with the claims file, to the Board.  
There has been no waiver received from the appellant of 
initial adjudication of this evidence by the RO.  As such, 
this evidence must be returned to the RO for initial 
consideration.  38 C.F.R. § 19.37; Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1229 (Fed. Cir. 
2003).  

Further, in November 2003 the appellant submitted a completed 
VA Form 9, Appeal to Board of Veterans' Appeals.  This form 
was amended with a sticker to refer the appellant to a sheet 
of attached personal hearing options on which the appellant 
was to have selected the type of personal hearing she wanted 
in the appeal.  The attached sheet is not in the claims file, 
and the appellant has not indicated elsewhere on the VA Form 
9 whether or not she wants a hearing.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the appellant and determine 
whether she would like a personal hearing 
in her appeal.  

2.  Readjudicate the claim of entitlement 
to nonservice connected death pension 
benefits, to include consideration of all 
evidence submitted subsequent to the 
November 2003 SOC.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) and return the claims 
file to the Board in accordance with 
applicable procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




